pNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indication of allowable subject matter is withdrawn using Biglarbegian (US 2014/0285393) and another non-final rejection is made.

Response to Arguments
Applicant’s arguments are moot in in view of this new rejection.

Claim Objections
The previous claim objections are withdrawn. However, new objections are made.
In claim 16 at line 6, “the rectangular structure” should be “the elongated rectangular structure” for consistency with an elongated rectangular structure” in claim 16 at line 2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and dependents claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16 at line 6, “substantially” is indefinite what the degree/level of substantiality is.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudspeth (US 4,783,639).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 1, Hudspeth teaches
A transition device (a transition between transmission line propagation and waveguide propagation for microwave power substantially within the 12 GHz band; C4:16-18) for a hollow waveguide (intended use only, and not comprised in the body of claim 1) comprising:

a rectangular structure (a rectangular waveguide section 12 defining a microwave cavity 11; C3:31-32, Figs. 1,3

    PNG
    media_image1.png
    338
    466
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    188
    408
    media_image2.png
    Greyscale

) comprising an inlet wall (“Inlet Wall”, Fig. 3) and an interior volume (a microwave cavity 11; C3:31-32, Figs. 1,3 ) extending from the inlet wall along a first longitudinal axis (the central cut-away plane “4-4”; Fig. 3), wherein the inlet wall is configured (structurally capable of comprising but not comprising a transmission line) to receive a transmission line (structurally capable but not comprising a transmission line [and] “Inlet Wall” can receive a transmission cable through “cavity 11”, Fig. 3) comprising an antenna (structurally capable but not comprising an antenna [and] “Inlet Wall” can receive an antenna through “cavity 11”, Fig. 3) forming a proximal end (structurally capable but not comprising an antenna [and] “Inlet Wall” can receive an antenna close to the “Inlet Wall” inside “cavity 11”, Fig. 3) proximate to the inlet wall and a distal end configured to extend into the rectangular structure (“Inlet Wall” can receive an antenna and one side of an antenna close to the “Inlet Wall” inside “cavity 11”, Fig. 3); and

a channel (Channel; Fig. 1) formed in the rectangular structure, the channel comprising a base portion (the bottom surface of “Channel”; Fig. 1) forming a tuning surface (the resonant sidewalls enclosing the microwave propagation inside the “Channel”; Fig. 1), 

wherein the tuning surface is configured to extend (along the longitudinal body axis of “10”; Fig. 1) along a length (the longitudinal length of “10”; Fig. 1) of the antenna in a spaced configuration (intended use not comprising an antenna and “Inlet Wall” can receive an antenna through “cavity 11”, Fig. 3) parallel (intended use not comprising an antenna and “Inlet Wall” can horizontally place an antenna through “cavity 11”, Fig. 3) to the first longitudinal axis.

Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biglarbegian (US 2014/0285393).

Regarding claim 1, Biglarbegian teaches
A transition device (the assembly made of “a portion 1302”; P64:2 [and] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13

    PNG
    media_image3.png
    769
    508
    media_image3.png
    Greyscale
  ) for a hollow waveguide (intended use only not comprised in the body of claim 1) comprising:

(the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) comprising an inlet wall (Inlet Wall; Fig. 13

    PNG
    media_image4.png
    423
    474
    media_image4.png
    Greyscale
) and an interior volume (Internal Volume; Fig. 13) extending from the inlet wall along a first longitudinal axis (“L” on the top surface of “1310”; Fig. 13), 

wherein the inlet wall is configured (as structurally designed receiving a plural sizes of “322” smaller than the size of “the open region 328” in Fig. 13) to receive a transmission line (a cable interconnect 122; P36:2-3, Fig. 2 wherein the inlet wall in claim 1 is only structurally configured to receive “a transmission line comprising an antenna” without comprising the “transmission line comprising an antenna” in the body of claim 1

    PNG
    media_image5.png
    263
    532
    media_image5.png
    Greyscale
 ) comprising an antenna (the “Inlet Wall” in Fig. 13 structurally-designed and configured capable of receiving a probe 334 for a transmit mode; P38:7-9  [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 meaning an transmitting antenna and, with 180o, a receiving antenna) forming a proximal end (Bottom End; Figs. 3, 13) proximate to the inlet wall and a distal end (the right end of “334”; Fig. 13) configured to (“323” designed bigger than “334” in Fig. 13) extend into the rectangular structure; and

a channel (Channel; Fig. 13

    PNG
    media_image6.png
    428
    346
    media_image6.png
    Greyscale
) formed in the rectangular structure, the channel comprising a base portion (Base Portion; Fig. 13) forming a tuning surface (the outer surface of “Base Portion”; Fig. 13 [including] exciting the probe element 334 via the RF signaling to generate corresponding EM signaling; P69:9-10 meaning consonance of the “corresponding EM signaling” at the “Channel”; Fig. 13), 

wherein the tuning surface is configured to extend (along “L”; Fig. 13) along a length (the projected length of “a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3 [onto] the “Base Portion”; Fig. 13) of the antenna in a spaced configuration (the vertical distance as graphically shown in Fig. 13) parallel (parallel as shown in Fig. 13) to the first longitudinal axis.

Regarding claim 2, Biglarbegian teaches
(“L” on the top surface of “1310”; Fig. 13) extends parallel (parallel as shown in Fig. 13) to a length (a selection of a length of “a cable interconnect 122”; P36:2-3, Fig. 2) of the transmission line (a cable interconnect 122; P36:2-3, Fig. 2).

Regarding claim 3, Biglarbegian teaches
the channel (Channel; Fig. 13) is arranged transverse (perpendicular to “L”; Fig. 13) to the first longitudinal axis (“L” on the top surface of “1310”; Fig. 13) of the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) and extends through a width (the left-side length of “1302” and “1304”; Fig. 13) of the hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13).

	Regarding claim 4, Biglarbegian teaches
the channel (Channel; Fig. 13) comprises a first channel wall (“1st Wall”; Fig. 13

    PNG
    media_image7.png
    428
    476
    media_image7.png
    Greyscale
) and a second channel wall (“2nd Wall”; Fig. 13), wherein the first channel wall and the second channel wall are separated by the base portion (Base Portion; Fig. 13).

Regarding claim 5, Biglarbegian teaches
the hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13) is configured to receive the antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) and the distal end (the end of “334”; Fig. 13) terminates in the rectangular structure proximate (close to “334”; Fig. 13) to the second channel wall (“2nd Wall”; Fig. 13).

Regarding claim 6, Biglarbegian teaches
the channel (Channel; Fig. 13) forms a cavity (Upper Cavity 1306; P67:1-2, Fig. 13) extending from the inlet wall (Inlet Wall; Fig. 13) to a first channel wall (1st Wall; Fig.13).

Regarding claim 7, Biglarbegian teaches
the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) forms a contiguous interior volume (Upper Cavity 1306; P67:1-2 [including] the transition cavity portion 1310; P67:13-14; Fig. 13) configured to receive the antenna  (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) from the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 8, Biglarbegian teaches
the contiguous interior volume (Upper Cavity 1306; P67:1-2 [including] the transition cavity portion 1310; P67:13-14; Fig. 13) is partially bisected by the channel (Channel; Fig. 13) forming the cavity (Upper Cavity 1306; P67:1-2, Fig. 13) extending from the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 9, Biglarbegian teaches 
the base portion (Base Portion; Fig. 13) extends from a first channel wall (1st Wall; Fig. 13) to a second channel wall (“2nd Wall”; Fig. 13) of the channel (Channel; Fig. 13).

Regarding claim 10, Biglarbegian teaches  
the first channel wall (1st Wall; Fig. 13) and the second channel wall (“2nd Wall”; Fig. 13) are parallel (parallel disclosed in Fig. 13) to the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 11, Biglarbegian teaches  
(Channel; Fig. 13) is formed along a second longitudinal axis (“T”; Fig. 13), wherein the second longitudinal axis is perpendicular to the first longitudinal axis (“L”; Fig. 13).

Regarding claim 12, Biglarbegian teaches   
the channel (Channel; Fig. 13) forms a rectangular opening (the quadrangular shape of “Upper Cavity 1306”; P67:1-2, Fig. 13) through the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) of the hollow waveguide  (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13).


	Regarding claim 16, Biglarbegian teaches 
A transition device (the microstrip-to -waveguide transition 224; P64:5, Figs. 1 and 13 among Figs. 1-18 those are all same embodiment

    PNG
    media_image8.png
    349
    544
    media_image8.png
    Greyscale
) for a hollow waveguide (“a portion 1302 of the upper assembly 104” and “a corresponding portion 1304 of the substrate 206”; P64:2-4, Fig. 13 [having] the waveguide channel 114; P69:11-12, Fig. 1, 13

    PNG
    media_image3.png
    769
    508
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    423
    474
    media_image4.png
    Greyscale
  ) comprising:

an elongated rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) comprising an inlet wall (Inlet Wall; Fig. 13) and an interior volume (Internal Volume; Fig. 13) extending from the inlet wall along a longitudinal axis  (“L” on the top surface of “1310”; Fig. 13), 

wherein the inlet wall is configured (as structurally designed accepting a plural sizes of “322” smaller than the size of “the open region 328” in Fig. 13 wherein the inlet wall is only structurally configured but does not comprise a transmission line comprising an antenna) to receive a transmission line (a cable interconnect 122; P36:2-3, Fig. 2

    PNG
    media_image5.png
    263
    532
    media_image5.png
    Greyscale
 wherein the inlet wall is only structurally configured but does not comprise a transmission line comprising an antenna) comprising an antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13

    PNG
    media_image9.png
    377
    574
    media_image9.png
    Greyscale
 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) forming a proximal end (Bottom End; Figs. 3, 13) proximate to the inlet wall and a distal end (the right end of “334”; Fig. 13) configured (“323” designed bigger than “334” in Fig. 13) to extend into the rectangular structure; and

a capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel  (Channel; Fig. 13

    PNG
    media_image10.png
    432
    409
    media_image10.png
    Greyscale
) formed through a width (the length of “1302” on “T”; Fig. 13) of the rectangular structure substantially perpendicular (transverse as disclosed in Fig. 13) to the longitudinal axis, the capacitive channel comprising a base portion (Base Portion; Fig. 13) forming a tuning surface (the outer surface of “Base Portion”; Fig. 13 [including] exciting the probe element 334 via the RF signaling to generate corresponding EM signaling; P69:9-10 meaning consonance of the “corresponding EM signaling” at the “Channel”; Fig. 13), 

(the projected length of “a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3 [onto] the “Base Portion”; Fig. 13) of the antenna in a spaced configuration (the vertical distance as graphically shown in Fig. 13) parallel (parallel as shown in Fig. 13) to the longitudinal axis.

Regarding claim 17, Biglarbegian teaches
further comprising:
a cavity (Upper Cavity 1306; P67:1-2, Fig. 13

    PNG
    media_image7.png
    428
    476
    media_image7.png
    Greyscale
) formed by a first channel wall (1st Wall; Fig. 13) of the capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel (Channel; Fig. 13) and the inlet wall (Inlet Wall; Fig. 13).

Regarding claim 18, Biglarbegian teaches 
the distal end (the right end of “334”; Fig. 13) of the antenna (“a continuous metal trace forming a microstrip element 312 and a probe element 314 and that extends from a region coaxial”; P39:7-9, Fig. 3  those are same as “322” and “334” in Fig 13

    PNG
    media_image9.png
    377
    574
    media_image9.png
    Greyscale
 [including] “the upper assembly 104 is in the 0o orientation (e.g., for a transmit mode)”; P38:7-9 wherein “104” in Fig. 1 and “1302” in Fig. 13 with 0o orientation is a transmitter meaning an transmitting antenna and, with 180o, a receiving antenna) terminates proximate to a second channel wall (“2nd Wall”; Fig. 13) of the capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel (Channel; Fig. 13).

Regarding claim 19, Biglarbegian teaches  
the second channel wall (“2nd Wall”; Fig. 13) of the capacitive (a quarter-wavelength distancing of the probe element and the "back wall" and thus more reliably providing suitable impedance matching characteristics; P27:33-36) channel (Channel; Fig. 13) is spaced apart from the first capacitive wall (1st Wall; Fig. 13) by the base portion (Base Portion; Fig. 13).

Regarding claim 20, Biglarbegian teaches 
the interior volume (Internal Volume; Fig. 13) of the rectangular structure (the shape of “a portion 1302”; P64:2 [including] “a corresponding portion 1304 of the substrate 206”; P64:3-4, Figs. 13, 3) is at least partially bisected by the channel (Channel; Fig. 13) forming a cavity (Upper Cavity 1306; P67:1-2, Fig. 13) extending from the inlet wall (Inlet Wall; Fig. 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Suzuki (US-5576670), LeBlanc (US-7881689), du Toit (US-6794950), Schmidt (US-6265950), Stones (US-5912598), Gamand (US-5414394), ARTEMENKO (US-20180358677).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761